Citation Nr: 1026785	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-36 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a digestive disorder. 

5.  Entitlement to service connection for a bilateral foot disorder. 

6.  Entitlement to service connection for a sleep disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to February 1989 
and from November 2004 to January 2006.  He served in the Persian 
Gulf War Theater of Operations.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas and Muskogee, Oklahoma.  In 
a May 2006 rating decision, the RO, among other things, denied 
service connection for post traumatic stress disorder (PTSD), a 
bilateral foot disorder, and a digestive disorder.  The Veteran 
perfected his appeal in regards to these issues.  As December 2006 
and March 2009 rating decisions granted service connection for PTSD 
and ultimately assigned a 100 percent rating, this issue is no longer 
on appeal.  In August and November 2007 rating decisions, the RO 
denied service connection for tinnitus, fibromyalgia, sleep disorder, 
and hearing loss.  The Veteran also perfected his appeal as to these 
issues.  In May 2010, the Veteran testified at a Travel Board hearing 
before the undersigned; a transcript of that hearing is of record.  
At this hearing, the Veteran submitted medical evidence accompanied 
by a waiver agency of original jurisdiction (AOJ) review.  

The issues of entitlement to service connection for sleep apnea, 
gastrointestinal and bilateral foot disorders are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  Fibromyalgia is attributable to Gulf War service.

3.  In January and May 2010 statements, prior to promulgation of a 
decision in the appeal on the issue of service connection for 
bilateral hearing loss, the Veteran requested to withdraw his appeal 
on this issue.

4.  In January and May 2010 statements, prior to promulgation of a 
decision in the appeal on the issue of service connection for 
tinnitus, the Veteran requested to withdraw his appeal on this issue.


CONCLUSIONS OF LAW

1.  The Veteran has fibromyalgia that is presumed to have been 
incurred in Gulf War service.  38 U.S.C.A. §§ 1110, 1117, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.317 (2009).

2.  The criteria for withdrawal of a substantive appeal by the 
Veteran for the issue of service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

3.  The criteria for withdrawal of a substantive appeal by the 
Veteran for the issue of service connection for tinnitus have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Fibromyalgia

An award of service connection is warranted for a disability 
"resulting from personal injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C.A. §§1110, 1131.  To 
establish a right to compensation for a present disability, a Veteran 
must show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or injury 
incurred or aggravated during service"--the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004);  Holton v. Shinseki, 557 F.3d 1362 (2009).

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology is 
required where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may be granted to a Persian Gulf veteran who 
exhibits objective indications of chronic disability resulting from 
an undiagnosed illness or a medically unexplained chronic multi-
symptom illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of signs or 
symptoms, or resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those listed 
below.

The symptoms must be manifest to a degree of 10 percent or more 
during the presumptive periods prescribed by the Secretary or by 
December 31, 2011.  By history, physical examination and laboratory 
tests, the disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that are 
capable of independent verification.  Disabilities that have existed 
for 6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period will be 
considered chronic.

The signs and symptoms which may be manifestations of undiagnosed 
illness or a chronic multi-symptom illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the skin, 
(3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs 
or symptoms, (7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) 
menstrual disorders38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 
3.317 (2009).

When all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which case, the 
claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf be 
discussed in detail. Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate this claim 
for increase, and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Here, the Veteran claims that he has general pain throughout his body 
that is associated with fibromyalgia.  The Veteran's DD form 214 and 
service records reflect that he was ordered to active duty in support 
of Operation Iraqi Freedom.  

The Board finds that the criteria for service connection under the 
provisions of 38 C.F.R. § 3.317 have been met.  The Veteran has 
consistently voiced complaints of muscle and joint pain, and he is 
certainly competent to relate such subjective symptoms.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); see also, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).

December 2005 to March 2006 treatment records from MaxHealth Family 
medicine noted that the Veteran recently returned from Iraq and had 
symptoms of malaise, fatigue, generalized pain and myalgia. 
  
On July 2007 VA examination, the examiner noted that the Veteran 
returned in January 2006 from a tour of duty in Iraq, and within the 
next two to three months developed generalized pain and fatigue 
disorder.  After examination, the Veteran was diagnosed with chronic 
fatigue symptoms, depressive symptoms, sleep disturbance, headaches, 
and migratory joint and muscle complaints.  The examiner found that 
the diagnoses were more likely related to the Veteran's PTSD and 
Depressive Disorder.  He reasoned that the Veteran did not have the 
physical findings of fibromyalgia in that there were no trigger 
points and his symptoms could be explained by other diagnoses.  

Treatment records from VA North Texas Health Care System dated from 
2006 to 2010 showed that the Veteran periodically had complaints of 
pain and fatigue.  In June 2008, he sought treatment for symptoms 
that he thought were consistent with fibromyalgia or chronic fatigue 
syndrome.  Objective testing revealed that he met the minimum 
criteria of 11 of 18 tender points.  The examining physician noted 
that for some of the points, it could be called either way as to 
whether the points were truly tender and for that reason the Veteran 
had borderline fibromyalgia.  The assessment was suspected 
fibromyalgia.  He was advised to exercise.  Subsequent treatment 
records included a medical history of fibromyalgia. 

At his May 2010 Travel Board hearing, the Veteran indicated that he 
didn't attribute the symptoms he experienced while he was in Iraq to 
any disorder until after he came home.  He reported that he had 
overall general pain throughout his body.  He indicated that when he 
was diagnosed with fibromyalgia, he was told that it would help his 
symptoms if he exercised and lost some weight.  He also was referred 
to pain management to help manage the pain.  

The Board concludes that, resolving reasonable doubt in favor of the 
Veteran, the Veteran's symptoms are consistent with a diagnosis of 
fibromyalgia.  As set forth above, there is a rebuttable presumption 
that fibromyalgia suffered by Persian Gulf veterans was incurred as a 
result of their service in the Southwest Theater of Operations during 
the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a) (2) 
(i) (B) (2) (2009).  As such, the Board finds that the criteria for 
entitlement to service connection for fibromyalgia, with 
manifestations to include muscle and joint pain are met.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  See 38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies to 
the instant claim.  As this decision has granted service connection 
for fibromyalgia, there is no reason to further discuss the impact of 
the VCAA on this matter, as any notice defect or assistance omission 
is harmless.

II. Withdrawn claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails 
to allege specific error of fact or law in the determination being 
appealed.  A substantive appeal may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).

In January and May 2010 statements, the Veteran's communicated that 
he wished to withdraw his appeal for service connection for bilateral 
hearing loss and tinnitus.  There is no remaining allegation of error 
of fact or law for appellate consideration, and that appeal is 
withdrawn.  Accordingly, the Board does not have jurisdiction to 
review the appeal, and it is dismissed.  As the appeal is dismissed, 
it is not necessary to discuss VA's duties to notify and assist the 
Veteran with respect to the issues of entitlement to service 
connection for bilateral hearing loss and tinnitus.


ORDER

Service connection for fibromyalgia is granted.

The appeal for entitlement to service connection for bilateral 
hearing loss is dismissed.

The appeal for entitlement to service connection for tinnitus is 
dismissed.


REMAND

The Veteran claims entitlement to service connection for sleep apnea, 
a gastrointestinal disorder, and a bilateral foot disorder.  He 
contends that a bilateral foot disorder manifested during his first 
period of active service and that it worsened during his second 
period of active service.  He also contends that his sleep apnea and 
gastrointestinal disorder manifested in service.  

Unfortunately the Board finds that a remand is necessary to 
adequately address the claimed issues.  The RO is noted to have 
denied service connection for bilateral flat feet and plantar 
fasciitis on the basis that the conditions existed prior to service 
and there was no evidence of the conditions permanently worsening as 
a result of service.  The Board notes that on December 1984 entrance 
report of medical history and on October 1988 separation examination, 
the Veteran was found to have broken down/shallow arches.  Also, July 
and September 2003 service treatment records (STR's), included a 
diagnosis of plantar fasciitis in he was placed on a physical profile 
that included no running.  He was again treated in September 2005 for 
foot pain.  However, on December 2005 report of medical assessment, 
he reported that the problems associated with his flat feet were 
worse.  On examination, he was found to have chronic plantar 
fasciitis for two years that was exacerbated while he was in Iraq.  
It was noted that he tried various inserts and purchased his own 
boots with intermittent improvement.  Post service, he periodically 
had complaints of bilateral foot pain.  The Board notes that while 
the Veteran did undergo a VA general medical examination in April 
2006, which included an examination of his bilateral feet, such 
examination failed to provide an opinion as to whether he had a 
bilateral foot disorder that was aggravated by service.  As such, a 
new VA examination is indicated.  Once VA has provided a VA 
examination, it is required to provide an adequate one, regardless of 
whether it was legally obligated to provide an examination in the 
first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  If a VA 
examination is inadequate, the Board must remand the case.  See Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Likewise, on July 2007 VA examination, the Veteran was found to have 
sleep disturbances that were more likely related to his PTSD and 
Depressive Disorder.  However, since the July 2007 VA examination, he 
has been diagnosed with sleep apnea.  Although he was afforded a new 
VA examination in January 2009, the examiner failed to address 
whether or not the Veteran's diagnosed sleep apnea was related to his 
active service.  Also, in regards to the Veteran's gastrointestinal 
disorder, on April 2006 VA examination, he was diagnosed with 
diarrhea that appeared to have resolved since he was placed on 
Prevacid.  However, subsequent VA treatment records noted complaints 
of abdominal pain and chronic diarrhea.  The records noted that he 
had symptoms or some components of irritable bowel syndrome.  He was 
afforded another VA general medical examination in January 2009, 
which included an impression of gastroesophageal reflux disease, 
fatty infiltration of the liver and chronic diarrhea.  Unfortunately, 
the examiner did not provide an opinion as to whether or not the 
Veteran's gastrointestinal disorder was related to service.   
Accordingly, a remand for an addendum to the January 2009 examination 
is necessary to address whether or not the Veteran's sleep and 
gastrointestinal disorders are related to service.  Id.; see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4).

Additionally, the Veteran reported that he applied for Social 
Security disability and Chapter 31 Vocational Rehabilitation.  
Records pertaining to such are not in the claims file.

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should request and obtain the 
Veteran's Social Security disability paperwork 
and ensure that it is printed out and placed 
in the claims file.

2.	 The AMC/RO should obtain the Veteran's 
Chapter 31 Vocational Rehabilitation file and 
associate it with the claims file.

3.	After completion of #1 & 2 above, the claims 
folder should be referred to the examiner who 
performed the September 2009 examination (if 
available) to obtain addendum opinions as to 
the etiologies of the diagnosed sleep apnea 
and gastrointestinal disorders.  Specifically, 
the examiner is asked to address whether it is 
at least as likely as not (a 50 percent 
probability or greater) that the Veteran's 
sleep apnea and gastrointestinal disorders are 
related to his service.  

   If the examiner who performed the September 
2009 
   examination finds that another examination is 
necessary or 
   is unavailable to complete this addendum, the 
Veteran 
   should be scheduled for a new examination.

4.	The RO/AMC should also schedule the Veteran 
for a VA examination to determine the etiology 
of his bilateral foot disability.  The 
Veteran's claims file must be made available 
to the examiner prior to the examination, and 
the examiner must review the entire claims 
file in conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed.  Based on a 
review of the claims file and the clinical 
findings of the examination, the examiner 
should address the following questions:

a)  What is the diagnosis of any current 
bilateral foot disability (ies)?

b)  Did a bilateral foot disability clearly 
and unmistakably preexist the Veteran's period 
of active duty, or was it incurred during 
active duty?

c)  If it is determined that the Veteran had a 
preexisting bilateral foot disability, did 
such disability permanently increase in 
severity during his period of active service?  
If such an increase occurred, was it due to 
the natural progress of the disease or, if 
not, due to aggravation of the disorder by his 
active service?

d)  If the examiner determines that bilateral 
foot disability did not preexist the Veteran's 
military service, is it at least as likely as 
not (i.e., at least a 50 percent probability) 
that a currently diagnosed bilateral foot 
disability is related to an incident or injury 
during active service?

Note: "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted with 
temporary or intermittent flare-ups of 
symptomatology.

A complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

5. 	The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim. The consequences for 
failure to report for a VA examination without 
good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655.

6.  	Readjudicate the claims on appeal, with 
application of all appropriate laws, 
regulations, and case law, and consideration 
of any additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' Appeals 
or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


